


EXHIBIT 10.4

AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT , effective as of January 1, 2013 (the
“Amendment Date”) by and between Federal Home Loan Bank of Des Moines, a
federally chartered corporation (“Company”), and Steven T. Schuler
(“Executive”).
Recitals
The Company and the Executive have entered into an Employment Agreement
effective as of March 1, 2011 (the “Employment Agreement”). The Company and the
Executive wish to enter into this amendment to the Employment Agreement,
effective as of the Amendment Date (the “Amendment”).
Agreement
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Executive and the
Company agree as follows:
1. Section 5(a) of the Employment Agreement is hereby amended and replaced in
its entirety with the following:


“Salary. During the Period of Employment, the Company shall pay the Executive an
annual base salary (the “Base Salary”) of $345,000 unless lowered as part of a
nondiscriminatory cost reduction plan applicable to the Company's total
compensation budget, paid in accordance with the Company's payroll and
compensation practices. The Base Salary shall be reviewed annually. Based upon
such review, the Company may increase the Executive's Base Salary, subject to
the review of the Federal Housing Finance Agency (or successor agency). Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to the Executive under the Agreement.”


2. Section 5(b) of the Employment Agreement is hereby amended and replaced in
its entirety with the following:


“Bonus Programs. The Executive shall be eligible to participate in all incentive
plans (“Incentive Plans”) approved from time to time by the Company's Board of
Directors. Incentive targets and maximums are set by the Board of Directors and
may increase or decrease based upon market data and/or other studies conducted
by the Company and the Board, or based on the discretion of the Board of
Directors. Subject to review by the FHFA (or successor agency), the Executive's
target under an Incentive Plan that is effective for 2013 or any year thereafter
will not be set lower than 60% of base salary except as a result of a board
decision affecting all named executive officers, such as a nondiscriminatory
cost reduction plan applicable to the Company's total compensation budget.”


3. Section 10(b) of the Employment Agreement is hereby amended and replaced in
its entirety with the following:


“Qualifying Retirement. This Agreement and the Executive's Period of Employment
shall cease automatically upon a retirement date that qualifies for retirement
under the Incentive Plan in effect at the time of retirement, and that is
mutually agreed upon by the Executive and the Company, in addition to other
agreed-upon terms and conditions that provide for an orderly transition.”


4. Section 10(d) of the Employment Agreement is hereby amended and replaced in
its entirety with the following:


“By Executive for Good Reason. During the Period of Employment, the Executive's
employment hereunder may be terminated by the Executive for Good Reason upon
written notice. For purposes of this Agreement, “Good Reason” shall mean (i) the
assignment of duties to Executive that are materially and adversely inconsistent
with Executive's position, (ii) any material diminution in Executive's
authority, duties or responsibilities, (iii) a reduction in Executive's Base
Salary or Incentive Plan bonus opportunity, unless as part of a
nondiscriminatory cost reduction applicable to the Company's total compensation
budget, (iv) a material change by the Company in the geographic location in
which the Executive is required to perform his services, or (v) a material
breach of this Agreement by the Company. If (I) Executive provides written
notice to the Company of the occurrence of Good Reason within ninety (90) days
after Executive has knowledge of the circumstances constituting Good Reason,
which notice shall specifically identify the circumstances which Executive
believes constitute Good Reason; (II) the Company fails to correct the
circumstances within thirty (30) days after receiving such notice; and (III)
Executive resigns fifteen (15) days after the Company fails to correct such
circumstances; then Executive shall be considered to have terminated for Good
Reason for purposes of this Agreement.”






--------------------------------------------------------------------------------




5. Section 11(a) of the Employment Agreement is hereby amended and replaced in
its entirety with the following:


“Termination by the Company for Cause or by the Executive without Good Reason.
If the Executive's employment is terminated by the Company for Cause or by the
Executive without Good Reason, he shall be entitled to his:


(i) Base Salary accrued through the Date of Termination; plus


(ii) any accrued but unpaid award(s) under any Incentive Plan in an amount equal
to that which the Executive would have received in the year in which the Date of
Termination occurs; plus


(iii) all accrued vacation through his Date of Termination; and


(iv) all other vested benefits under the terms of the Company's employee benefit
plans, subject to the terms of such plans.


Payment of all accrued amounts as set forth in this Section 11(a), other than
Incentive Plan award amounts, shall be paid in lump sum within ten (10) days or
no later than the first Company payroll date on or after the Executive's Date of
Termination. Payment of all Incentive Plan award amounts, if any, shall be paid
as otherwise provided under the applicable Incentive Plan.”


6. Sections 11(b)(ii), 11(b)(iii) and 11(b)(iv) of the Employment Agreement are
hereby amended and replaced in their entirety with the following:
“(ii) one (1) times the Executive's targeted non-deferred award under the
Company's Incentive Plan in effect for the calendar year in which the Date of
Termination occurs (or the targeted annual incentive award for the prior year if
such has not then been determined), plus


(iii) an award as provided for under the Company's Incentive Plan for the year
in which the Date of Termination occurs, prorated based on the number of full
months the executive was employed in such year and calculated in accordance with
the terms of applicable Incentive Plan as if the termination was due to death or
disability; plus


(iv) to the extent not already paid to the Executive under Section 11(a) of this
Agreement, an incentive award equal to any accrued but unpaid awards from
Incentive Plans covering periods prior to the one in which the Date of
Termination occurs, with the amount of such award being calculated in accordance
with the terms of applicable Incentive Plan as if the termination was due to
death or disability.”


7. The second paragraph following Section 11(b)(iv) of the Employment Agreement
is hereby amended and replaced in its entirety with the following:
“The Base Salary amount under this Section 11(b)(i) shall be paid in a lump sum
within ten (10) days or no later than the first Company payroll date on or after
the date the release becomes effective. All other Incentive Plan awards shall be
paid within the periods specified by the applicable Incentive Plan. Payments
under this Section 11(b) shall be paid or provided only at the time of a
termination of the Executive's employment that constitutes a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”) and the regulations and guidance promulgated
thereunder. Further, if the Executive is a “specified employee” as such term is
defined under Section 409A of the Code and the regulations and guidance
promulgated thereunder, any payments described under this Section 11(b) shall be
delayed for a period of six (6) months following the Executive's separation from
service to the extent and up to an amount necessary to ensure such payments are
not subject to the penalties and interest under Section 409A of the Code. If the
payments are delayed as a result of the previous sentence, then on the first day
following the end of such six (6) month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution), the Company shall pay the Executive a lump sum amount
equal to the cumulative amount that would have otherwise been payable to the
Executive during such period, plus interest credited from the date of the
Executive's separation from service to the date of payment at the “applicable
federal rate” provided for in Section 7872(f)(2)(A) of the Code in effect as of
the date of such separation from service.”


8. Section 11(c) of the Employment Agreement is hereby amended and replaced in
its entirety with the following:


“Termination due to Death, Disability or Retirement. If the Executive's
employment is terminated due to the Executive's death or Disability, or due to a
Qualifying Retirement as defined under Section 10(b), he shall receive the
benefits described in Section 11(a) above. In addition he shall be entitled to:
 
(i) an award as provided for under the Company's Incentive Plan for the year in
which the Date of Termination occurs, prorated based on the number of full
months the Executive was employed in such year; plus


(ii) to the extent not already paid to the Executive under Section 11(a) of this
Agreement, an incentive award equal to any accrued but unpaid awards from
Incentive Plans covering periods prior to the one in which the Date of
Termination occurs; plus


(iii) other coverage continuation rights that are available to such employees
upon death, Disability or retirement, as provided for under the terms of such
plans.






--------------------------------------------------------------------------------




Payment of all accrued amounts as set forth in this Section 11(c), other than
Incentive Plan award amounts, or payments under an Agreement Addendum, shall be
paid in lump sum within ten (10) days or no later than the first Company payroll
date on or after the Executive's Date of Termination. Payment of all Incentive
Plan award amounts, if any, shall be paid as otherwise provided under the
applicable Incentive Plan.”


9. Except as otherwise set forth above, the terms of the Employment Agreement
shall continue in full force and effect.


10. This Amendment shall be governed by and construed in accordance with the
laws of the State of Iowa, without reference to principles of conflicts of laws.


11. This Amendment may be executed simultaneously in two or more parts,
including by electronic mail or facsimile, each of which shall be deemed to be
an original, but all of which together will constitute one and the same
instrument.
 


IN WITNESS WHEREOF, the parties have executed this Amendment as of the dates
written below.




FEDERAL HOME LOAN BANK OF DES MOINES


 
 
 
 
 
 
 
/s/ Richard S. Swanson
 
 
 
Richard S. Swanson
 
 
 
President and Chief Executive Officer
 
 
 
 
 
Date: March 7, 2013
 
/s/ Steven T. Schuler
 
 
 
Steven T. Schuler
 
 
 
Executive Vice President and Chief Financial Officer









